Name: Decision of the EEA Joint Committee No 47/95 of 22 June 1995 amending Annex II to the EEA Agreement (Technical regulations, standards, testing and certification)
 Type: Decision
 Subject Matter: technology and technical regulations;  information technology and data processing;  communications;  European construction
 Date Published: 1996-06-13

 13.6.1996 EN Official Journal of the European Communities L 140/43 DECISION OF THE EEA JOINT COMMITTEE No 47/95 of 22 June 1995 amending Annex II to the EEA Agreement (Technical regulations, standards, testing and certification) THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, amended by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 17/95 (1); Whereas Commission Decision 94/796/EC of 18 November 1994 on a common technical regulation for the pan-European integrated services digital network (ISDN) primary rate access (2), is to be incorporated into the Agreement; Whereas Commission Decision 94/797/EC of 18 November 1994 on a common technical regulation for the pan-European integrated services digital network (ISDN) basis access (3), is to be incorporated into the Agreement; Whereas Commission Decision 94/821/EC of 9 December 1994 on a common technical regulation for attachment requirements for terminal equipment interface for ONP 64 kbit/s digital unstructured leased line (4), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following points shall be inserted after point 4.E (Commission Decision 94/472/EC) in Chapter XVIII of Annex II to the Agreement. 4. F 394 D 0796: Commission Decision 94/796/EC of 18 November 1994 on a common technical regulation for the pan-European integrated services digital network (ISDN) basis access (OJ No L 329, 20. 12. 1994, p. 1). 4. G 394 D 0797: Commission Decision 94/797/EC of 18 November 1994 on a common technical regulation for the pan-European integrated services digital network (ISDN) basis access (OJ No L 329, 20. 12. 1994, p. 14). 4. H 394 D 0821: Commission Decision 94/821/EC of 9 December 1994 on a common technical regulation for telephony application requirements for attachment requirements for terminal equipment interface for ONP 64 kbit/s digital unstructured leased line (OJ No L 339, 29. 12. 1994, p. 81). Article 2 The texts Decisions 94/796/EC, 94/797/EC and 94/821/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 July 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section and the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 22 June 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 83, 13. 4. 1995, p. 48. (2) OJ No L 329, 20. 12. 1994, p. 1. (3) OJ No L 329, 20. 12. 1994, p. 14. (4) OJ No L 339, 29. 12. 1994, p. 81.